UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6905



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARTIN MENDES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-97-235, CA-01-9-V)


Submitted:   September 5, 2002        Decided:    September 11, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Martin Mendes, Appellant Pro Se. Robert Jack Higdon, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Martin Mendes seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).    We have

reviewed the record and the district court’s opinion and conclude

on the reasoning of the district court that Mendes has not made a

substantial showing of the denial of a constitutional right.   See

United States v. Mendes, Nos. CR-97-235; CA-01-9-V (W.D.N.C. filed

May 20, 2002, entered May 21, 2002).      Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                2